To x’equire respondent to settle and sign a bill of exceptions.
Denied June 15, 1875.
Appellant had prepared a bill of exceptions and submitted the same for settlement. After some controversy and ox’al amendments counsel for the adverse party presented an entirely new bill as a substitute, which the court against objection signed.
Held, that while the course pursued was irregular and an abuse *953of discretion, the bill signed presented substantially all the questions sought to be raised by appellant.